Citation Nr: 1038360	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-17 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran served on active duty from July 2004 to January 2005, 
and from February 2005 to July 2006, with additional unverified 
Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The record reflects that the Veteran was scheduled for a video-
conference hearing before a Veterans Law Judge in January 2010, 
but that she failed to report for the hearing.  As she has not 
shown good reason for her absence, the request for a hearing is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate a hearing loss in 
either ear for VA compensation purposes, and there is no 
competent evidence linking such a loss to service.

2.  There is no competent evidence linking a current diagnosis of 
tinnitus to service.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred or aggravated in 
service, and a sensorineural hearing loss may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent a letter in July 2006 that fully 
addressed all notice elements and was sent prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claims and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the Veteran 
of what type of information and evidence was needed to establish 
a disability rating and effective date.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting her in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records.  Moreover, her statements in support of the 
claim are of record.  The Board has carefully reviewed such 
statements and concludes that no available outstanding evidence 
has been identified.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

The Veteran was scheduled for a VA audiology examination in June 
2009, and she failed to report.  In a May 2009 letter, she was 
notified by mail of her upcoming appointment, and she has not 
claimed that she did not receive notification.  She has provided 
no reason for his failure to report.  When a Veteran fails 
without good cause to report for a VA examination requested by VA 
in conjunction with a claim, VA is not obliged to attempt to 
provide another examination.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or death of an immediate family member.  38 C.F.R. § 
3.655(a) (2010). 

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may 
also be warranted for a sensorineural hearing loss if the 
disorder was manifested to a compensable degree within one year 
following discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Finally, service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. 
§ 3.303(d).

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria. 38 
C.F.R. § 3.385 (2010). For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 

Additionally, the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

As noted above, the Veteran failed to report for a June 2009 VA 
audiology examination in conjunction with her claims for service 
connection for bilateral hearing loss and tinnitus.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  38 C.F.R. § 3.655.

The Veteran submitted her current claim for benefits in June 
2006.  She indicated that she suffered from bilateral hearing 
loss and from bilateral ringing in the ears.

The Board observes that the Veteran's primary specialty during 
service connection was as a tracked vehicle mechanic.  As such, 
exposure to noise is deemed consistent with the circumstances of 
her service, and is thereby conceded.  38 U.S.C.A. § 1154(a).  
The question for consideration then, is whether any current 
hearing loss and tinnitus are attributable to such in-service 
exposure.

The service treatment records have been reviewed.  A February 
2005 hearing conservation test revealed normal clinical hearing, 
as did an annual hearing conservation test in June 2006.  The 
service treatment records are negative for any complaints, 
treatment, or diagnosis of tinnitus. 

Regarding the post-service record, the Veteran was scheduled for 
an audiology examination in September 2006.  However, she failed 
to report for such examination.   

The Veteran's notice of disagreement (NOD) was received in 
December 2006.  She said she was unable to make the scheduled 
appointment for a VA examination because she was enrolled in a 
program at college and absences were not tolerated.  She noted 
that she would complete the program in mid to late January 2007 
and then she would be able to report for an examination. 

The Veteran was scheduled for a VA audiology examination in 
February 2009.  The evidence of record indicates that the 
examination was cancelled due to an undelivered notification.  

The RO obtained the Veteran's correct mailing address and another 
VA audiology examination was scheduled for June 2009.  Evidence 
of record shows that she again failed to report for the 
examination.  There is no indication in the claims folder as to 
why she did not report of the examination.  There is also no 
indication that she requested that the examination be re- 
scheduled.

The RO continued the denial of the Veteran's claims and issued a 
statement of the case (SOC) in June 2009.  The SOC explained that 
evidence expected from the VA examinations would have been 
helpful in adjudicating the Veteran's claims.  The Veteran's 
representative submitted additional written argument in August 
2009 and September 2010.  There was no explanation for the 
Veteran having canceled her June 2009 VA examination, no request 
for a future examination, and no identification of any other 
evidence that would support the Veteran's claims.

Hearing Loss

Again, for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 db or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 
3.385.  

The Board notes that clinical demonstration of a current chronic 
disability is prerequisite for service connection and there can 
be no valid claim for service connection in the absence of proof 
of a present disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Veteran's service treatment records fail to 
show a hearing loss as defined under 38 C.F.R. § 3.385.  
Furthermore, the Veteran failed to report for a VA audiometric 
examination in June 2009 which could have provided information 
relevant to her appeal in this regard.  No other post-service 
evidence contains audiometric findings.

As there is no demonstration of a current bilateral hearing loss 
disability for VA compensation purposes in either ear, and as 
there is no competent evidence linking a current hearing loss to 
service, service connection is not warranted.

Tinnitus

The Veteran first reported tinnitus (ringing in the ears) in June 
2006, contemporaneous with her claim for VA compensation 
benefits.  In this case, however, no medical professional has 
provided a nexus between the Veteran's report of tinnitus and 
service.  The Board emphasizes that the Veteran was given the 
opportunity to be examined in support of her claim, but she 
failed to attend the examination.  Accordingly, for the reasons 
stated above, the Board finds that service connection for 
tinnitus is not warranted.  In so finding, the Board acknowledges 
that tinnitus is capable of lay observation and that, as a 
result, the Veteran's own statements could establish sufficient 
continuity of symptoms to enable a grant of service connection.  
However, in this case, the Veteran has not expressly endorsed a 
continuous history of ringing in her ears.  She has essentially 
made no specific statements as to her symptoms and thus the lay 
evidence does not serve as a basis for an allowance under the 
circumstances of this case.

The Board has considered the doctrine of reasonable doubt, but as 
the preponderance of the evidence is against the claims, the 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2010).



ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


